          Case 4:18-cv-00644-KGB Document 8 Filed 01/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ZACHARY CHARLES CROCKETTT                                                             PLAINTIFF

v.                                Case No. 4:18-cv-00644-KGB

DOCK HOLIDAY, Sheriff, Pulaski
County, et al.                                                                    DEFENDANTS

                                             ORDER

       Plaintiff Zachary Charles Crockett filed a complaint pursuant to 42 U.S.C. § 1983 alleging

violations of his federally protected rights (Dkt. No. 2). On March 7, 2019, the Court granted Mr.

Crockett’s motion to proceed in forma pauperis and directed him to file an amended complaint.

(Dkt. No. 4). The Court explained to Mr. Crockett that, in its current form, his complaint failed to

state a claim on which relief can be granted (Id.). Mr. Crockett was ordered to file his amended

complaint within 30 days, or by Monday, April 8, 2019 (Id.). The Court advised Mr. Crockett that

his failure to comply with the Court’s Order could result in the dismissal of his lawsuit pursuant

to Local Rule 5.5(c)(2) of the United States District Court for the Eastern and Western Districts of

Arkansas (Id. at 5). The Court’s Order was mailed to Mr. Crockett, as was the Court’s initial order

for pro se prisoner-plaintiffs, but the mail was returned as undeliverable (Dkt. Nos. 6, 7).

       Local Rule 5.5(c)(2) provides:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.

                                                ***

       If any communication from the Court to a pro se plaintiff is not responded to within
       thirty (30) days, the case may be dismissed without prejudice.

Local Rule 5.5(c)(2).
          Case 4:18-cv-00644-KGB Document 8 Filed 01/19/21 Page 2 of 2




       More than 30 days have passed since Mr. Crockett was directed to file an amended

complaint, but he has failed to do so or otherwise respond to the March 7, 2019 Order. Mr.

Crockett also failed to notify the Clerk of his apparent change in address (Dkt. Nos. 6, 7).

Accordingly, Mr. Crockett’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order or

the accompanying Judgment would not be taken in good faith.

       So ordered this 19th day of January, 2021.


                                                    ________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
